DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to claims 1-5 and 7-21 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 9, 14-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuutti et al. ("Kuutti") (US Pub. No. 2015/0273248) in view of Appelt et al. (“Appelt”) (U.S. PG Publication No. 2006/0125623).

In regards to claim 1, Kuutti shows a facemask system with a mounted Thermal Imaging Camera (TIC) Module and a Heads-Up Display (HUD) Module which allows a viewer to view data in the HUD retrieved from the TIC as seen in at least ¶0091-0092. Kuutti, however, fails to show that these modules may be embedded as part of the overall viewing system, and fails to show that they may be part of a housing together. In a similar endeavor Appelt shows describes in ¶0023 that printed circuits, sensors 
	It is noted that, within this rejection, where a citation does not specify an inventor or reference in the claim, the citation is in regards to Kuutti’s teachings. 
	Therefore together Kuutti, in view of Appelt, teach a self-contained breathing device, comprising: 
	a face piece lens (See ¶0002 wherein a self-breathing apparatus [SCBA] is described to have a facemask [face piece lens]); 
	a seal at an edge of the face piece lens (See ¶0103 wherein the SCBA facemask has a visor seal); 
	an air supply member at a central portion of the face piece lens (See FIG. 16A-C, 17A-B, 17D-E, and FIG. 18A-B where it is understood that the air supply is delivered to the center of the facemask); and 
	a vision system having a housing that encloses a sensor and a display (See ¶0023, 0155 and 0156 in view of FIG. 15A-15C of Appelt), the housing being embedded in the face piece lens with a portion of the vision system being exposed exterior to the face piece lens (See ¶0153-0156 of Appelt, this is to be taken in view of Kuutti’s teachings).


In regards to claim 2, Kuuti in view of Appelt together teach the device of claim 1, wherein the vision system comprises: 
	an infrared sensor (See FIG. 5C of Kuuti; also see ¶0045 of Appelt) including an infrared lens assembly (See FIG. 16D and ¶0124 which depicts a commercially available IR camera design that includes a lens [infrared lens assembly]) and an infrared image sensor for capturing an infrared image of a potential heat source (See ¶0092 wherein the TIC module [infrared sensor component] has an internally mounted IR camera (infrared image sensor) that captures the infrared image and the output is provided to the HUD module to be viewed); and 
	a wherein the display (See ¶0155 and FIG. 15A-15C of Appelt, this is to be taken in view of Kuutti’s teachings wherein a display is shown in at least FIG. 5C) includes an active-matrix display device (See ¶0133 wherein the HUD module [display component] contains an LCD display [active matrix display device]) and a transparent heads-up display for receiving the infrared image projected from the active-matrix display device (See ¶0132 wherein the HUD module contains a HUD lens assembly and HUD switchable reflector (transparent heads-up display) which is positioned over the operator's eye to reflect the image from the LCD display; and see ¶0113 for the electrically switchable reflector), wherein the transparent heads-up display is configured to be aligned with an eye of a user wearing the self-contained breathing device (See FIG. 17B for the position of the switchable reflector over the eye (illustration 1713)).


In regards to claim 4, Kuutti teaches the device of claim 2, wherein the transparent heads-up display is capable of being aligned with an eye of a user wearing the self-contained breathing device (See FIG. 17B and ¶0128 for the position of the switchable reflector over the eye (illustration 1713)).

In regards to claim 8, Kuutti teaches the device of claim 1, wherein the vision system comprises a user control interface having an activation keypad that receives user interactions, and user control electronics that controls the user interactions into electronic control signals (See ¶0095 wherein the MPM provides an interface (user control interface) that could have a push-to-talk button (activation keypad) for the routing of the voice; and see ¶0030 wherein there is a means for the system to incorporate audio speech detection circuitry (user control electronics) to interpret and perform voice commands).

In regards to claim 9, Kuutti teaches the device of claim 1, wherein the vision system comprises core control electronics including a power supply (See ¶0094 wherein there is a Main SCBA Computer module (core control component); and see FIG. 2 wherein the SCBA computer contains a Power Supply), a core electronic circuit electrically coupled to the power supply (Also see in ¶0094 wherein the power supply contains power protection circuitry (core electronic circuit)), and a video output terminal electrically coupled to the core electronic circuit (See in ¶0094 wherein the SCBA computer sends 

In regards to claim 14, Kuutti shows a facemask system with a mounted Thermal Imaging Camera (TIC) Module and a Heads-Up Display (HUD) Module which allows a viewer to view data in the HUD retrieved from the TIC as seen in at least ¶0091-0092. Kuutti, however, fails to show that these modules may be embedded as part of the overall viewing system, and fails to show that they may be part of a housing together. In a similar endeavor Appelt shows describes in ¶0023 that printed circuits, sensors and other electronic devices may be imbedded within a facemask, as such ¶0155 shows a display encased within a housing 201a as part of the control unit while ¶0156 describes sensors within a protruding portion as more visually seen in FIG. 15A-15C, with particular attention given to ¶0150 wherein multiple sensors may be used and one of them is exposed to ambient conditions exterior to the mask, therefore the combination of the protruding portion and the housing create a portion of the mask which imbeds within it at least a sensor and a display, with a portion of the sensor being exposed exterior to the face piece, with ¶0045 describing one of the many sensors which may be used may be an infrared sensor. As further described in ¶0153, the control unit and associated display may be molded into a portion of the face mask 221A, with wires from the sensors directly providing signals as described in ¶0154. One of ordinary skill in the art understands that these components may be considered as part of a single housing portion of the vision system together.
	It is noted that, within this rejection, where a citation does not specify an inventor or reference in the claim, the citation is in regards to Kuutti’s teachings. 
	Therefore together Kuutti, in view of Appelt, teaches a self-contained breathing device, comprising: 

	a seal at an edge of the face piece lens (See ¶0103 wherein the SCBA facemask has a visor seal); 
	an air supply member at a central portion of the face piece lens (See FIG. 16A-C, 17A-B, 17D-E, and FIG. 18A-B where it is understood that the air supply is delivered to the center of the facemask); and 
	a vision system having a housing that encloses a sensor and a display (See ¶0023, 0155 and 0156 in view of FIG. 15A-15C of Appelt), the housing being embedded in the face piece lens (See ¶0153-0156 of Appelt, this is to be taken in view of Kuutti’s teachings), 
	the display device having multiple screens to simultaneously display multiple images captured from a user's surrounding environment (See col. 39 and 40, li. 55-67 and 1-18, respectively, in view of FIG. 22 wherein multiple screens may simultaneously display image data from a user’s surrounding environment in a similar manner as is shown in ¶0021 and FIG. 1B of the instant application publication).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Appelt into Kuutti because it provides a wide variety of detectors, sensors and monitors to alleviate some of the dangers involved with fire fighting as described in ¶0006.

In regards to claim 15, Kuuti in view of Appelt together teach the device of claim 14, wherein a portion of the vision system is exposed exterior to the face piece lens (See ¶0156 of Appelt, this is to be taken in view of Kuutti’s teachings).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Appelt into Kuutti because it provides a 

In regards to claim 16, Kuutti teaches the device of claim 14, wherein the vision system further comprises an infrared sensor including an infrared lens assembly and an infrared image sensor for capturing an infrared image of a potential heat source in the user's surrounding environment (See ¶0092 wherein the TIC module [infrared sensor component] has an internally mounted IR camera (infrared image sensor) that captures the infrared image and the output is provided to the HUD module to be viewed).

In regards to claim 18, Kuutti teaches the device of claim 14, wherein the vision system comprises a user control interface having an activation keypad that receives user interactions, and user control electronics that controls the user interactions into electronic control signals (See ¶0095 wherein the MPM provides an interface (user control interface) that could have a push-to-talk button (activation keypad) for the routing of the voice; and see ¶0030 wherein there is a means for the system to incorporate audio speech detection circuitry (user control electronics) to interpret and perform voice commands).

In regards to claim 19, Kuutti teaches the device of claim 14, wherein the vision system comprises core control electronics including a power supply (See ¶0094 wherein there is a Main SCBA Computer module (core control component); and see FIG. 2 wherein the SCBA computer contains a Power Supply), a core electronic circuit electrically coupled to the power supply (Also see in 110094 wherein the power supply contains power protection circuitry (core electronic circuit)), and a video output terminal electrically coupled to the core electronic circuit (See in ¶0094 wherein the SCBA .

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuutti et al. ("Kuutti") (US Pub. No. 2015/0273248) in view of Appelt et al. (“Appelt”) (U.S. PG Publication No. 2006/0125623) and Neal et al. (“Neal”) (U.S. PG Publication No. 2015/0271420).

In regards to claim 3, Kuuti teaches the device of claim 2, wherein the infrared sensor is coupled to the transparent heads-up display (See ¶0030) without incorporating adjustment features needed to accommodate for … inter-pupil distance (See ¶0128 and FIG. 17B wherein the position of the HUD switchable reflector is shown and described to be in front of the eye, the position does not accommodate for inter-pupil distance; and also see ¶0131 and FIG. 17D), along with a ... which can be ... in the face piece lens (See ¶0030 wherein the IR camera transmits its output to inside the facemask to the HUD module using wires or wirelessly; and see ¶0116 and ¶0118 wherein the captured image is processed in the facemask).
	However Neal is relied upon more fully to teach, without incorporating adjustment features needed to accommodate for parallax correction (See ¶0076 wherein the IR camera has a geometry such that no parallax correction is necessary).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kuutti as modified and Neal in order for the vision system coupled with the transparent HUD in the SCBA of Kuutti as modified, to include the lack of features for parallax correction of Neal.

In regards to claim 17, Kuutti teaches the device of claim 16, wherein the infrared sensor is coupled to the display device (See ¶0030) without incorporating adjustment features needed to accommodate for inter-pupil distance (See ¶0128 and FIG. 17B wherein the position of the HUD switchable reflector is shown and described to be in front of the eye, the position does not accommodate for inter-pupil distance; and also see ¶0131 and FIG. 17D).
	However Neal is relied upon more fully to teach, without incorporating adjustment features needed to accommodate for parallax correction (See ¶0076 wherein the IR camera has a geometry such that no parallax correction is necessary).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kuutti as modified and Neal in order for the vision system coupled with the transparent HUD in the SCBA of Kuutti as modified, to include the lack of features for parallax correction of Neal.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuutti et al. ("Kuutti") (US Pub. No. 2015/0273248) in view of Appelt et al. (“Appelt”) (U.S. PG Publication No. 2006/0125623) and Kim et al. (“Kim”) (U.S. PG Publication No. 2014/0320399).

In regards to claim 5, Kuutti fails to teach the device of claim 2, wherein the display is configured to project multiple vision screens side-by-side to the transparent heads-up display.
	However, in a similar endeavor Kim teaches wherein the display is configured to project multiple vision screens side-by-side to the transparent heads-up display (See FIG. 3 wherein various objects such as “taking picture”, “telephone”, etc. may be displayed by the system; it is noted as seen in FIG. 9C that video may also be overlayed).


In regards to claim 13, Kuutti fails to teach the device of claim 1, wherein the vision system includes a display device having multiple screens to simultaneously display multiple images captured from a user's surrounding environment.
	In a similar endeavor Kim teaches wherein the vision system includes a display device having multiple screens to simultaneously display multiple images captured from a user's surrounding environment (See FIG. 3 wherein various objects such as “taking picture”, “telephone”, etc. may be displayed by the system; it is noted as seen in FIG. 9C that video may also be overlayed).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kim into Kuutti because it allows for the overlay of various objects and various object types and manners as seen in at least FIG. 3 and 9, thus providing various types of information to a user which a user may desire or find useful, therefore improving user experience.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuutti et al. ("Kuutti") (US Pub. No. 2015/0273248) in view of Appelt et al. (“Appelt”) (U.S. PG Publication No. 2006/0125623) and Bodkin ("Bodkin") (US Patent No. 6,023,061).

In regards to claim 7, Kuutti fails to teach the device of claim 1, wherein the vision system comprises a shutter-less camera.
	However, Bodkin discloses wherein the vision system comprises a shutter-less camera (See Col 3, lines 53-67 wherein the IR camera has no moving parts).
	At the time of the invention it would have been obvious to one of ordinary skill in the art to have the teachings of Kuutti and Bodkin before them, and to modify the content of Kuutti to include an IR camera that has no moving parts.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuutti et al. ("Kuutti") (US Pub. No. 2015/0273248 Al) in view of Appelt et al. (“Appelt”) (U.S. PG Publication No. 2006/0125623) and Zhang ("Zhang") (US Patent No. 6,456,261).

In regards to claim 10, Kuutti teaches the device of claim 9, wherein the core control electronics include power supply electronics electrically coupled to the power supply for regulating power.
	Kuutti, however, fails to teach wherein the core control electronics include focal plane electronics electrically coupled to the infrared sensor, control electronics for processing an electrical input signal from the infrared sensor.
	In a similar endeavor Zhang teaches wherein the core control electronics include focal plane electronics electrically coupled to the infrared sensor (See Col 4, lines 62 - 67 and Col 5, lines 1 - 6 wherein one envelop (core control component) the lens, Uncooled Focal Plane Array (UFPA), interface board, and LCD create a compact head pack that is coupled with the infrared sensor; and see FIG. 3), control electronics for processing an electrical input signal from the infrared sensor (See Col 4, lines 16 - 49 wherein the UFPA signal is pre-processed and run through an A/D converter by the interface board).
.

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuutti et al. ("Kuutti") (US Pub. No. 2015/0273248 Al) in view of Appelt et al. (“Appelt”) (U.S. PG Publication No. 2006/0125623) and Asplund (U.S. PG Publication No. 2015/0022446).

In regards to claim 11, Kuutti fails to teach the device of claim 1, wherein the vision system is calibrated manually by placing a hand of a user in front of the infrared lens assembly of the infrared sensor.
	In a similar endeavor Asplund teaches wherein the vision system is calibrated manually by placing a hand of a user in front of the infrared lens assembly of the infrared sensor (See for example ¶0050 wherein fingers or hands may be used in order to calibrate a vision system comprising cameras).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Asplund into Kuutti because it allows for operative engagement with a computing device/logic unit in order to calibrate via movement and direction with fingers and/or hands as described in at least ¶0050.

Claims 12 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuutti et al. ("Kuutti") (US Pub. No. 2015/0273248 Al) in view of Appelt et al. (“Appelt”) (U.S. PG Publication No. 2006/0125623) and Stachler et al. (“Stach”) (U.S. PG Publication No. 2010/0287688).

In regards to claim 12, Kuutti fails to teach the device of claim 1, wherein the seal is made of a fireproof rubber or flexible tubular material.
	In a similar endeavor Stach teaches wherein the seal is made of a fireproof rubber or flexible tubular material (See ¶0021-0023 wherein the gasket/seal may be of elastomeric material which provides fire resistance, thermal resistance and/wear resistance as described).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Stach into Kuutti because it allows for the user to be protected from potentially dangerous outside environments and act as a thermal barrier/liner while still providing for resistance to cuts, snaps, tears and abrasions as described in ¶0023.

In regards to claim 20, Kuutti fails to teach the device of claim 14, wherein the seal is made of a fireproof rubber or flexible tubular material.
	In a similar endeavor Stach teaches wherein the seal is made of a fireproof rubber or flexible tubular material (See ¶0021-0023 wherein the gasket/seal may be of elastomeric material which provides fire resistance, thermal resistance and/wear resistance as described).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Stach into Kuutti because it allows for the user to be protected from potentially dangerous outside environments and act as a thermal barrier/liner while still providing for resistance to cuts, snaps, tears and abrasions as described in ¶0023.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuutti et al. ("Kuutti") (US Pub. No. 2015/0273248) in view of Appelt et al. (“Appelt”) (U.S. PG Publication No. 2006/0125623) and Maciocci et al. (“Mac”) (U.S. PG Publication No. 2012/0249741).

In regards to claim 21, Kuutti shows a facemask system with a mounted Thermal Imaging Camera (TIC) Module and a Heads-Up Display (HUD) Module which allows a viewer to view data in the HUD retrieved from the TIC as seen in at least ¶0091-0092. Kuutti, however, fails to show that these modules may be embedded as part of the overall viewing system, and fails to show that they may be part of a housing together. In a similar endeavor Appelt shows describes in ¶0023 that printed circuits, sensors and other electronic devices may be imbedded within a facemask, as such ¶0155 shows a display encased within a housing 201a as part of the control unit while ¶0156 describes sensors within a protruding portion as more visually seen in FIG. 15A-15C, with particular attention given to ¶0150 wherein multiple sensors may be used and one of them is exposed to ambient conditions exterior to the mask, therefore the combination of the protruding portion and the housing create a portion of the mask which imbeds within it at least a sensor and a display, with a portion of the sensor being exposed exterior to the face piece, with ¶0045 describing one of the many sensors which may be used may be an infrared sensor. As further described in ¶0153, the control unit and associated display may be molded into a portion of the face mask 221A, with wires from the sensors directly providing signals as described in ¶0154. One of ordinary skill in the art understands that these components may be considered as part of a single housing portion of the vision system together. 
	It is noted that, within this rejection, where a citation does not specify an inventor or reference in the claim, the citation is in regards to Kuutti’s teachings. 
	Therefore together Kuutti, in view of Appelt, teach a self-contained breathing device, comprising: 
	a face piece lens (See ¶0002 wherein a self-breathing apparatus [SCBA] is described to have a facemask [face piece lens]); 
	a seal at an edge of the face piece lens (See ¶0103 wherein the SCBA facemask has a visor seal); 

	a vision system having a housing that encloses a sensor and a transparent heads-up display (See ¶0023, 0155 and 0156 in view of FIG. 15A-15C of Appelt), the housing being embedded in the face piece lens (See ¶0153-0156 of Appelt, this is to be taken in view of Kuutti’s teachings).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Appelt into Kuutti because it provides a wide variety of detectors, sensors and monitors to alleviate some of the dangers involved with fire fighting as described in ¶0006.
	Kuuti and Appelt, however, fail to teach a transparent heads-up display spatially arranged in the housing relative to the image sensor such that parallax is corrected without adjustment features.
	In a similar endeavor Mac teaches a transparent heads-up display spatially arranged in the housing relative to the image sensor such that parallax is corrected without adjustment features (See ¶0113 and 0122 wherein the display is spatially aligned over one eye, it is noted as seen in ¶0117 that the image sensor on the head mounted device is made to recognize gestures pointing towards a virtual object viewed by the user wearing the HMD, thus one of ordinary skill in the art understands that the image sensor is also spatially aligned close enough to the eye to provide relative location of which the user is pointing for reference).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Mac into Kuuti because it allows for a monocular display so that one of the user’s eyes is able to have an unobstructed view as described in ¶0113.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483